Citation Nr: 0800056	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  06-27 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to January 
1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

According to VA treatment records dated July 2002 to July 
2006, the veteran has been diagnosed with osteoarthritis of 
the left knee.

During his October 2007 Travel Board hearing, the veteran 
described two incidents in which he allegedly fell and 
injured his left knee while on active duty in service.  See 
Travel Board Hearing Transcript at pages 3-6.  He also stated 
that one of his doctors (Dr. M.) at the Traverse City, 
Michigan VA Medical Center (VAMC) has related his current 
left knee disability to the two falls that he claims to have 
suffered while in service.  See id. at pages 9-11.  According 
to the veteran, Dr. M. stated that "sometimes it takes years 
and these things catch up to you, and that [the falls in 
service] just finally caught up to you."  See id. at page 9.  
The veteran claimed to have most recently received treatment 
from Dr. M. in February 2007.  See id. at pages 10-11.

Currently, the veteran's claims file contains VA treatment 
records dated July 2002 to July 2006, including treatment 
records from Dr. M. dated in April 2005, February 2006, and 
July 2006.  Any subsequent records (including any treatment 
records from Dr. M. dated in February 2007) are absent from 
the claims file.  The VAMC in Traverse City should be 
contacted and requested to send any copies of records 
pertaining to the veteran (including any records from Dr. M.) 
since July 2006 that it may have in its possession.

It is unclear from the veteran's hearing testimony whether 
Dr. M. ever offered a written nexus opinion relating the 
veteran's falls in service to his current left knee 
disability, or whether Dr. M. simply conveyed this opinion 
orally to the veteran during treatment.  See id. at pages 20-
22.  The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines that such measures are necessary to decide 
the claims on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  Based on the existing evidence, it is unclear 
whether the veteran's left knee disability was incurred in 
service.  It is also unclear whether any current problems 
that the veteran is experiencing with his left knee resulted 
from his service in the military.  So, a medical nexus 
opinion must be obtained to assist in making these important 
determinations.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the VAMC in Traverse City and 
request that it provide any records 
pertaining to the veteran (including any 
records from Dr. M.) since July 2006.  
Associate the request and all records 
received with the claims file.  If records 
are unavailable, a negative reply is 
requested.

2.  The RO should advise the veteran that 
he may submit medical evidence showing 
that he has developed a presently existing 
left knee disability; and that he may 
submit a statement from a physician 
addressing the etiology of his left knee 
disability.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to determine 
the nature, extent, and etiology of any 
disability of the left knee.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Does the veteran have a left 
knee disorder?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a left knee disorder, did 
such disorder have its onset during 
his period of active service from 
August 23, 1960 to January 21, 1966, 
or was it caused by any incident that 
occurred during such active service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO must 
adjudicate the veteran's claim of 
entitlement to service connection for left 
knee disability on the merits.  If any 
determination remains adverse to the 
veteran, he and his representative should be 
furnished with a Supplemental Statement of 
the Case and should be afforded a reasonable 
period of time within which to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



